           Case 1:20-cv-10149-GHW Document 16 Filed 02/27/21 Page 1 of 2

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 2/27/2021
------------------------------------------------------------------X
                                                                  :
STACEY MERCER,                                                    :
                                                                  :
                                                       Plaintiff,:           1:20-cv-10149-GHW
                                                                  :
                              -v -                                :                ORDER
                                                                  :
8660 W IRLO BRONSON, LLC,                                         :
                                                                  :
                                                    Defendant.:
                                                                  :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         On January 28, 2021, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, the plaintiff was provided the option to apply for restoration of

the action to the active calendar of the Court by the date that was 30 days following the issuance of

the order. In accordance with the terms of that order, if the plaintiff failed to apply for restoration

of the case by that date, the case would be automatically dismissed with prejudice.

         By letter dated February 26, 2021, Dkt. No. 15, Plaintiff has requested that the Court extend

by 21 days the deadline for the plaintiff to apply for restoration of the case to the Court’s active

calendar, or, alternatively, for the parties to submit a stipulation of settlement and dismissal. 1 That

application is GRANTED. Accordingly, the deadline for the plaintiff to apply for restoration of the

case to the Court’s active calendar, or, alternatively, for the parties to submit a stipulation of

settlement and dismissal, is extended to March 21, 2021.




1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
        Case 1:20-cv-10149-GHW Document 16 Filed 02/27/21 Page 2 of 2



       The Clerk of Court is directed to terminate the motion pending at Dkt. No. 15.

       SO ORDERED.


Dated: February 27, 2021
                                                      __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                2
